MAINE SUPREME JUDICIAL COURT                                                      Reporter of Decisions
Decision: 2020 ME 78
Docket:   Pen-19-504
Argued:   May 11, 2020
Decided:  June 2, 2020

Panel:          MEAD, GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.



                                        STATE OF MAINE

                                                   v.

                                         JESSEE MACKIN


MEAD, J.

         [¶1]      Jessee Mackin appeals from a judgment of conviction for

manslaughter (Class A), 17-A M.R.S. § 203(1)(A) (2020), entered by the trial

court (Penobscot County, Anderson, J.) following a jury-waived trial. Mackin

contends that the evidence admitted at trial was insufficient to prove beyond a

reasonable doubt that he caused the child victim’s death.1 We affirm the

judgment.




   1   Mackin also asserts that because the evidence indicates that the child’s fatal injuries were
inflicted intentionally, he could not have acted with criminal negligence as the court found. See
17-A M.R.S. § 203(1)(A) (2020) (“A person is guilty of manslaughter if that person . . . [r]ecklessly, or
with criminal negligence, causes the death of another human being.”). This argument is not
persuasive and we do not discuss it further.
2

                           I. FACTS AND PROCEDURE

A.    Facts

      [¶2] Viewing the evidence in the light most favorable to the State, see

State v. Brown, 2017 ME 59, ¶ 7, 158 A.3d 501, the trial court’s oral and written

factual findings are well supported by the record.

      [¶3] In announcing its verdict, the court found:

             On May 5 of 2015, EMTs from Millinocket went to an address
      on Katahdin Avenue in Millinocket where Jessee Mackin and [the
      child’s mother] resided, as well as [the child], who was about seven
      months old at the time. . . . When the EMTs arrived [the child] was
      not breathing but . . . did have circulation, his heart was beating, but
      he was obviously suffering from a very severe injury. . . . [B]ecause
      of the severity of the injuries he was Life Flighted to Bangor to
      Eastern Maine Medical Center. . . . [The child] died on May 7.

              ....

              . . . [C]oncerning the cause of death we had an autopsy and
      we had . . . Dr. Ricci, and we had a neurologist testify. And what one
      has to conclude concerning the cause of death is that [the child]
      died from a massive skull fracture. That this is not the type of injury
      that . . . your child gets when your child falls down or he falls off a
      bassinet or something like that. . . .

             . . . Dr. Ricci’s conclusions were rather unequivocal, and he
      testified that the child died of this massive skull fracture caused by
      a dramatic force to the skull. The child also had retinal
      hemorrhaging, and it was Dr. Ricci’s opinion that there was a
      rotational force implied with the traumatic injury to the . . . left side
      of the head. And he also indicated that the child had a brain stem
      injury, that he would have immediately stopped breathing upon
                                                                               3

sustaining this traumatic injury. There would have been an
immediate loss of consciousness.

         . . . [T]hat testimony was corroborated by the testimony of a
neurologist. Ultimately, she was no less unequivocal than Dr. Ricci.
. . . [T]he loss of consciousness would have been immediate. So the
two experts who were opining about this aspect of the case were
consistent in their conclusions.

       So what this case really narrows down to, and it’s not a
terribly complicated case . . . is if the science, the medical science in
support of the opinion of the two experts, if that has been
proved . . . then Mr. Mackin caused the death of this child. It’s
inescapable. If you accept the science, it’s inescapable, based on the
other evidence in the case, that he caused the death of the child.
And that’s because he said he was with the child . . . since around
two o’clock. The call came in around 3:30. So he’d been with the
child[,] . . . and the child basically died in his arms.

       . . . [I]f there were a controversy . . . about . . . how long the
injury could have taken place prior to [the child] going limp . . .
[this] [c]ould be a different case. But that doesn’t seem to be at
issue based on the testimony at trial. It could also be a different
case if there was a controversy about who had control over the
child during that period of time. And there isn’t any controversy
about that. . . . [B]oth [the mother and Mackin] agree that the child
was with Mr. Mackin, [and] was not with [the mother] prior to this.

       There was no conflicting evidence concerning [the] medical
aspect of the case. . . . I come away from the testimony of [Dr. Ricci
and the neurologist] finding that the State has proved beyond a
reasonable doubt that whoever was with the child shortly before
the child going limp caused the death of the child. So I’m finding
beyond a reasonable doubt Mr. Mackin caused the death of the
child.

      . . . [B]ased on the facts that were testified to at trial, this could
not have been an accidental injury. There was no description by
4

      any witness of an accidental injury and . . . I think Mr. Mackin was
      not telling the truth when he testified about what happened. So
      when I combine his lack of being forthright with the testimony
      concerning the amount of force necessary, I’m finding that . . . he
      inflicted the injury in a criminally negligent fashion. . . . [S]o I’m
      finding the defendant guilty of this charge.

      [¶4] The court made additional factual findings in its written decision on

the State’s motion for further findings and Mackin’s motion for a new trial:

      Earlier [in delivering the verdict], I had stated “(i)t’s inescapable. If
      you accept the science, it’s inescapable, based on the other
      evidence in the case, that he caused the death of the child.” I made
      these statements based on the witnesses’ conclusions that the
      injury to [the child] was so traumatic that it would have resulted in
      his immediate complete loss of consciousness. . . .

            I find the testimony of Dr. Lawrence Ricci and [the
      neurologist] to be reliable and accept the testimony as accurately
      describing [the child’s] injury as well as its severity. Based on the
      testimony . . . I also find beyond a reasonable doubt that there
      would have been an immediate loss of consciousness when the
      injury was inflicted.

             Mr. Mackin was the only person who was in physical contact
      with the child immediately before the baby’s loss of consciousness.
      There was no dispute about this. . . . The only person who had
      physical contact with the child when the fatal injury had to have
      been inflicted is Mr. Mackin. No one else had any contact with [the
      child] during this critical period of time.

B.    Procedure

      [¶5] In February 2016, a grand jury indicted Mackin on a charge of

manslaughter (Class A), 17-A M.R.S. § 203(1)(A). Following two changes of
                                                                                5

counsel, Mackin waived a jury trial in March 2019. The court held a bench trial

on April 16-18, 2019, and took the case under advisement. On May 15, 2019,

the court held a hearing and announced its verdict of guilty.          The State

subsequently moved for clarification of the verdict and for further findings, in

response to which the court made additional findings. The court denied

Mackin’s M.R.U. Crim. P. 33 motion for a new trial.

      [¶6]   At the sentencing hearing, the court entered judgment and

sentenced Mackin to eleven years’ imprisonment, with all but five years and

six months suspended, and four years of probation. Mackin timely appealed.

See M.R. App. P. 2B(b).

                                II. DISCUSSION

      [¶7] In making its factual findings, the court was “permitted to draw all

reasonable inferences from the evidence, and decide the weight to be given to

the evidence and the credibility to be afforded to the witnesses.” Brown,

2017 ME 59, ¶ 7, 158 A.3d 501 (quotation marks omitted). On this record, the

court was amply justified in finding beyond a reasonable doubt that Mackin,

acting with criminal negligence, caused the child’s death given its supported

findings that (1) the child’s death resulted from an inflicted injury and (2) only
6

Mackin could have inflicted it. See 17-A M.R.S. § 203(1)(A); State v. Scott,

2019 ME 105, ¶¶ 35-37, 211 A.3d 205.

        The entry is:

                           Judgment affirmed.



Stephen C. Smith, Esq. (orally), and John E. Baldacci, Jr., Esq., Lipman & Katz, PA,
Augusta, for appellant Jessee Mackin

Aaron M. Frey, Attorney General, and Leanne Robbin, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellee State of Maine


Penobscot County Unified Criminal Docket docket number CR-2016-648
FOR CLERK REFERENCE ONLY